PER CURIAM.
Defendant Everton Cole appeals from an order denying his motion to correct an unlawful sentence pursuant to Florida Rule of Criminal Procedure 3.800. We reverse and remand for resentencing, as this case is controlled by and indistinguishable from Espinoza v. State, 821 So.2d 379, 383 (Fla. 3d DCA 2002)(holding that “the trial court abused its discretion in imposing an upward departure sentence at the Heggs re-sentencing hearing after it had initially declined to impose such a sentence at the original sentencing hearing.”).
REVERSED AND REMANDED.